In a purported class action to recover damages for violation of the Telephone Consumer Protection Act (47 USC § 227), the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Kings County (Rosenberg, J.), dated May 28, 2004, as granted the defendants’ motion pursuant to CPLR 3211 (a) (7) to dismiss the complaint for failure to state a cause of action.
Ordered that the order is affirmed insofar as appealed from, with costs.
For the reasons set forth in Rudgayzer & Gratt v Cape Canaveral Tour & Travel (22 AD3d 148 [2005] [decided herewith]), a class action may not be maintained pursuant to CPLR 901 (b). Schmidt, J.P., Mastro, Rivera and Skelos, JJ., concur.